                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEVEN WAYNE KEEFE,

                      Plaintiff,                    CV 17-15-GF-BMM-JTJ
 vs.

 LEROY KIRKEGARD                                  ORDER ADOPTING MAGISTRATE
                                                     JUDGE’S FINDINGS AND
                      Defendants.                     RECOMMENDATIONS




       Petitioner Steven Wayne Keefe filed a petition seeking a writ of habeas

corpus under 28 U.S.C. §2254 on January 1, 2017 (Doc. 1.) Keefe’s petition

challenges the constitutionality of the life sentence without parole imposed upon

him in 1986 when he was a juvenile offender. Specifically, Keefe alleges he was

not afforded individualized sentencing, taking into account the distinct attributes of

his youth. Keefe requested the Court issue an order requiring the State of Montana

to either resentence or release him. Id. at 37.



                                           1
      On March 9, 2017, Keefe filed an Unopposed Motion to Stay (Doc. 4),

requesting the Court hold his habeas petition in abeyance while he attempted to

exhaust his state court remedies. Keefe’s request for a stay was granted. (Doc. 6.)

Since the imposition of the stay, the state district court granted Keefe’s petition for

post conviction relief and vacated his underlying sentence. A new sentencing

hearing was set for October 10, 2018 (Doc. 13 at 2.)

      Judge Johnston issued Findings and Recommendations in this matter on

August 22, 2018. (Doc. 14.) Because Keefe was granted the relief he requested

pursuant to the 1986 judgment of conviction, and he was resentenced, Judge

Johnston determined that the pending petition should be dismissed as moot. Judge

Johnston reasoned that Keefe will not be precluded from potentially filing a federal

habeas petition challenging the new judgment. Id. at 2.

      Judge Johnston further recommended that a certificate of appealability

should be denied because, by virtue of the grant of state postconviction relief and

October sentencing hearing, there is no doubt Keefe has received the relief

previously requested. Accordingly, his pending habeas petition is moot. There is

no basis to encourage further proceedings at this time.

      The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

                                           2
F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations, and adopts them in full.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 14), are ADOPTED IN FULL.

      DATED this 5th day of November, 2018.




                                        3
